                                                                                        Case 1:20-ap-01119-MT      Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50     Desc
                                                                                                                   Main Document    Page 1 of 34


                                                                                    1     Christopher O. Rivas (SBN 238765)
                                                                                          REED SMITH LLP
                                                                                    2     355 South Grand Avenue, Suite 2900
                                                                                          Los Angeles, CA 90071-1514
                                                                                    3     Telephone:    213 457-8000
                                                                                          Facsimile:    213 457 8080
                                                                                    4
                                                                                          Attorneys for Plaintiff
                                                                                    5     Quicken Loans, LLC (f/k/a Quicken Loans Inc.)

                                                                                    6

                                                                                    7

                                                                                    8                              UNITED STATES BANKRUPTCY COURT
                                                                                    9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                 SAN FERNANDO VALLEY DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                          In re
                                                                                   12                                                     No.: 1:20-bk-11669-MT
REED SMITH LLP




                                                                                          ALEX ASHOD DADOURIAN,
                                                                                   13                                                     Chapter 13
                                                                                   14                         Debtor.
                                                                                   15
                                                                                                                                          Adv. No.
                                                                                   16     QUICKEN LOANS, LLC (F/K/A QUICKEN
                                                                                          LOANS INC.),                                    COMPLAINT TO DETERMINE
                                                                                   17                                                     NONDISCHARGEABILITY OF CERTAIN
                                                                                                              Plaintiff,                  DEBTS
                                                                                   18
                                                                                                  vs.
                                                                                   19
                                                                                          ALEX ASHOD DADOURIAN,                           Honorable Maureen Tighe
                                                                                   20
                                                                                                              Defendant.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                      –1–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT        Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                     Main Document    Page 2 of 34


                                                                                    1            Plaintiff Quicken Loans, LLC (f/k/a Quicken Loans Inc.) (“Quicken Loans” or “Plaintiff”),

                                                                                    2     pursuant to 11 U.S.C. § 523 and Fed. R. Bankr. P. 4007 and 7001, objects to the dischargeability of

                                                                                    3     all debt owed to Quicken Loans by Debtor Alex Dadourian (“Alex Dadourian” or “Debtor”), and in

                                                                                    4     support thereof state as follows:

                                                                                    5                                              INTRODUCTION

                                                                                    6            On April 16, 2020, Quicken Loans brought an action against Debtor and Success Funding,

                                                                                    7     Inc. (“SFI”, and together with Debtor, the “District Court Defendants”) in the United States District

                                                                                    8     Court for the Eastern District of Michigan (the “District Court”) seeking equitable relief and

                                                                                    9     damages as a result of fraudulent schemes perpetrated by Debtor and SFI. The action, which is

                                                                                   10     currently stayed as to Debtor, is pending in the District Court and styled Quicken Loans v. Success
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     Funding, Inc. and Alex Dadourian, Case No. 2:20-cv-10944-VAR-DRG (the “District Court

                                                                                   12     Action”).
REED SMITH LLP




                                                                                   13            The claims against Debtor arose out of Debtor’s fraudulent, willful, intentional, and

                                                                                   14     malicious conduct. Upon information and belief, Debtor is a loan originator for and the sole owner

                                                                                   15     of SFI. SFI and/or its customers (the “Applicant” or the “Applicants”), submitted fraudulent

                                                                                   16     documents and information to Quicken Loans that caused Quicken Loans to fund residential

                                                                                   17     mortgage loans it otherwise would not have funded. The fraudulent schemes involved the

                                                                                   18     submission of fabricated documents and information with respect to the Applicant’s income, assets

                                                                                   19     or education. Debtor was personally involved in the submission to Quicken Loans of loan

                                                                                   20     applications and other documents for the subject loans. Without these fabricated documents and

                                                                                   21     information, the Applicants would not have qualified for the loans made by Quicken Loans. Due to

                                                                                   22     these misrepresentations, Quicken Loans experienced damages, which it is entitled to recover from

                                                                                   23     Debtor. As a result of Debtor’s fraudulent, willful, intentional, and malicious conduct, Debtor’s debt

                                                                                   24     owed to Quicken Loans should not be discharged.

                                                                                   25
                                                                                                                              JURISDICTION AND VENUE
                                                                                   26
                                                                                                 1.      On September 14, 2020 (the “Petition Date”), Debtor filed a voluntary petition for
                                                                                   27
                                                                                          relief (the “Bankruptcy Case”) under chapter 13, title 11 of the United States Code (the “Bankruptcy
                                                                                   28
                                                                                                                                           –2–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT        Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                     Main Document    Page 3 of 34


                                                                                    1     Code”) in the United States Bankruptcy Court for the Central District of California (the “Bankruptcy

                                                                                    2     Court”), as case number 1:20-bk-11669-MT.

                                                                                    3            2.      The Bankruptcy Court has jurisdiction over this Adversary Proceeding pursuant to §

                                                                                    4     523(c) of the Bankruptcy Code and 28 U.S.C. § 157 and 1334(b).

                                                                                    5            3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(1).

                                                                                    6            4.      Venue of this adversary proceeding is proper in this district pursuant to 28 U.S.C. §§

                                                                                    7     1408 and 1409.

                                                                                    8            5.      This adversary proceeding is commenced pursuant to Fed. R. Bankr. P. 7001(6) to

                                                                                    9     determine that certain debts owed by Debtor to Quicken Loans are nondischargeable.

                                                                                   10
                                                                                                                                    THE PARTIES
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                 6.      Defendant Debtor is an adult citizen of the State of California who, upon information
                                                                                   12
                                                                                          and belief, currently resides in Granada Hills, California. Upon information and belief, Debtor is a
REED SMITH LLP




                                                                                   13
                                                                                          loan originator for SFI, and is the sole owner, Director, Chief Executive Officer, Chief Financial
                                                                                   14
                                                                                          Officer, and Corporate Secretary of SFI. Debtor therefore exercised complete domination of SFI
                                                                                   15
                                                                                          during all relevant time periods.
                                                                                   16
                                                                                                 7.      Plaintiff Quicken Loans is a Michigan limited liability company with its principal
                                                                                   17
                                                                                          place of business in Detroit, Michigan. The sole member of Quicken Loans is Rock Holdings, Inc. a
                                                                                   18
                                                                                          Michigan corporation with its principal place of business in Detroit, Michigan.
                                                                                   19
                                                                                                                              FACTUAL BACKGROUND
                                                                                   20
                                                                                          A.     The Contract
                                                                                   21
                                                                                                 8.      On January 27, 2017, Quicken Loans and SFI entered into a Broker Agreement (the
                                                                                   22
                                                                                          “Contract”) with respect to residential mortgage loans. The Contract is attached as Exhibit 1.
                                                                                   23
                                                                                                 9.      Debtor executed the Contract on behalf of SFI.
                                                                                   24
                                                                                                 10.     Upon information and belief, at the time the Contract was entered into and during all
                                                                                   25
                                                                                          time periods relevant to the District Court Action complaint, Debtor was a loan originator for SFI
                                                                                   26
                                                                                          and was the sole owner, Director, Chief Executive Officer, Chief Financial Officer, and Corporate
                                                                                   27
                                                                                          Secretary of SFI, thereby exercising complete domination of SFI.
                                                                                   28
                                                                                                                                          –3–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT        Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                     Main Document    Page 4 of 34


                                                                                    1            11.     The Contract calls for SFI to perform origination services and submit loan application

                                                                                    2     packages (the “Applications”) for residential mortgage financing on behalf of Applicants. Id. at p. 1.

                                                                                    3            12.     SFI was obligated to gather and submit to Quicken Loans credit, financial, and other

                                                                                    4     information as required by Quicken Loans and to otherwise facilitate the underwriting and closing of

                                                                                    5     the mortgage loans. Id. at §2.2, 2.3.

                                                                                    6            13.     SFI represented and warranted that neither it, its employees, nor the Applicants would

                                                                                    7     submit any documents containing false or misrepresented information. Id. at §4.7.

                                                                                    8            14.     SFI further represented and warranted that no representation, warranty, or written

                                                                                    9     statement made by SFI to Quicken Loans in the Contract or in any schedule, written statement, or

                                                                                   10     document furnished to Quicken Loans in connection with the transactions would contain any untrue
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     statement or material fact, or omit a material fact necessary to make the statements contained therein

                                                                                   12     not misleading. Id. at §4.8.
REED SMITH LLP




                                                                                   13            15.     As to each mortgage loan Application, SFI represented and warranted that SFI was

                                                                                   14     responsible for all actions taken in the performance of its obligations under the Contract, whether

                                                                                   15     performed by SFI, its employees, or its Applicants.

                                                                                   16     B.     Loans Procured by Fraud

                                                                                   17            16.     Despite these representation and warranties, SFI submitted numerous Applications

                                                                                   18     containing false and/or fabricated information.

                                                                                   19            17.     At least eleven Applications submitted to Quicken Loans by SFI included false and/or

                                                                                   20     fabricated documents and information.

                                                                                   21                                             EXAMPLE 1: THE 5308 LOAN

                                                                                   22            18.     SFI submitted false and/or fabricated loan documents in the Application for Applicant

                                                                                   23     ending in loan number 5308.

                                                                                   24            19.     In the 5308 Application, SFI provided documents demonstrating the Applicant’s

                                                                                   25     income was $7,500 per month.

                                                                                   26            20.     Quicken Loans requested bank statements to verify Applicant’s reported income.

                                                                                   27            21.     SFI submitted Bank of America bank statements that confirmed deposits consistent

                                                                                   28     with the Applicant’s reported income.
                                                                                                                                            –4–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT        Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                     Main Document    Page 5 of 34


                                                                                    1             22.    As part of a routine audit after the loan closed, Quicken Loans ordered a verification

                                                                                    2     of deposit from Bank of America.

                                                                                    3             23.    The verifications of deposit provided by Bank of America indicated that the

                                                                                    4     statements submitted by SFI were false and/or fabricated.

                                                                                    5                                        EXAMPLE 2: THE 1331 LOAN

                                                                                    6             24.    SFI submitted false and/or fabricated loan documents in the Application for Applicant

                                                                                    7     ending in loan number 1331.

                                                                                    8             25.    In the 1331 Application, SFI provided documents demonstrating the Applicant’s

                                                                                    9     income was $3,425 every two weeks.

                                                                                   10             26.    As part of a routine audit after the loan closed, Quicken Loans contacted the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     Applicant’s employer who confirmed the paystub submitted to support the reported income was

                                                                                   12     fake.
REED SMITH LLP




                                                                                   13                                        EXAMPLE 3: THE 0049 LOAN

                                                                                   14             27.    SFI submitted false and/or fabricated loan documents in the Application for Applicant

                                                                                   15     ending in loan number 0049.

                                                                                   16             28.    In the 0049 Application, SFI provided documents demonstrating the Applicant

                                                                                   17     graduated from California State University, Northridge (“CSUN”).

                                                                                   18             29.    A transcript was submitted in support of this purported educational background.

                                                                                   19             30.    Quicken Loans relied upon this transcript to approve the loan.

                                                                                   20             31.    As part of a routine audit after the loan closed, Quicken Loans contacted CSUN to

                                                                                   21     confirm that the transcripts submitted were true and accurate.

                                                                                   22             32.    CSUN advised Quicken Loans that Applicant was not a student at CSUN and that the

                                                                                   23     student number listed on the transcript was not a valid student number.

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                          –5–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT         Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                      Main Document    Page 6 of 34


                                                                                    1                                        ADDITIONAL FRAUDULENT LOANS

                                                                                    2             33.    SFI submitted to Quicken Loans false and/or fabricated documents on at least eleven

                                                                                    3     loan Applications. A chart of all loans for which Quicken Loans is currently aware that SFI

                                                                                    4     submitted false and/or fabricated documents or information is attached as Exhibit 2.

                                                                                    5             34.    When Quicken Loans makes a loan, it then sells that loan to an investor such as the

                                                                                    6     Federal National Mortgage Association (“Fannie Mae”), the Federal Home Loan Mortgage

                                                                                    7     Corporation (“Freddie Mac”), the Department of Housing and Urban Development (“HUD”), or

                                                                                    8     other banking institutions (referred to together herein as the “Investor”).

                                                                                    9             35.    The Investor provides Quicken Loans with certain qualifications that a loan must

                                                                                   10     satisfy for the Investor to purchase the loan.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11             36.    If after closing Quicken Loans learns that a loan does not meet those qualifications, it

                                                                                   12     is required to inform the Investor, and the Investor may require Quicken Loans to repurchase the
REED SMITH LLP




                                                                                   13     loan.

                                                                                   14             37.    When Quicken Loans learned of the false and/or fabricated documents and

                                                                                   15     information submitted by SFI, Quicken Loans informed the appropriate Investor.

                                                                                   16             38.    As a direct result of the false and/or fabricated documents and information submitted

                                                                                   17     by SFI and Debtor, the Investor of three loans (Samarasinghe, Mundinyanse and Awad) demanded

                                                                                   18     Quicken Loans repurchase its loan.

                                                                                   19             39.    Quicken Loans demanded that SFI repurchase the three loans, but SFI refused.

                                                                                   20             40.    Therefore, Quicken Loans repurchased the loans, and in an effort to mitigate its

                                                                                   21     damages, Quicken Loans then sold the three loans.

                                                                                   22             41.    However, even after selling the loans, Quicken Loans suffered a loss of $115,041.30

                                                                                   23     from the required repurchase.

                                                                                   24             42.    Pursuant to the terms of the Contract, Quicken Loans is also entitled to a return of all

                                                                                   25     broker compensation paid to SFI on these loans in the amount of $93,748.65.

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                            –6–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT         Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50                Desc
                                                                                                                      Main Document    Page 7 of 34


                                                                                    1     C.     The Bankruptcy Case

                                                                                    2            43.     On the Petition Date, Debtor filed a voluntary petition for relief under chapter 13, title

                                                                                    3     11 of the Bankruptcy Code in the Bankruptcy Court.

                                                                                    4            44.     On September 28, 2020, Debtor filed his summary of assets and liabilities [Case 1:20-

                                                                                    5     bk-11669, Doc. No. 9], pursuant to which Debtor listed Quicken Loans as a general unsecured

                                                                                    6     creditor for an unknown amount, and identified the District Court Action as a pending legal action.

                                                                                    7            45.     Additionally, on September 28, 2020, Debtor filed his Chapter 13 Plan [Case 1:20-

                                                                                    8     bk-11669, Doc. No. 12], which the trustee objected to on October 14, 2020 [Case 1:20-bk-11669,

                                                                                    9     Doc. No. 15]. A hearing on the Debtor’s Chapter 13 Plan occurred on November 17, 2020.

                                                                                   10            46.     On November 18, 2020, Quicken Loans filed a proof of claim, asserting a general
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     unsecured claim in the amount of $208,790.00 owed to it pursuant to the District Court Action [Case

                                                                                   12     1:20-bk-11669, Claim. No. 6]. Quicken Loans demands reimbursements both for damage
REED SMITH LLP




                                                                                   13     experienced due to the false and/or fabricated documents and for the broker compensation paid to

                                                                                   14     SFI and Debtor pursuant to the Contract.

                                                                                   15            47.     In order to redress the injuries sustained by Quicken Loans to date due to Debtor and

                                                                                   16     SFI’s wrongful schemes and Debtor’s perpetration of the same, the judicial intervention of this Court

                                                                                   17     is necessary, and Quicken Loans therefore seeks the relief of this Court, as follows:

                                                                                   18                                         FIRST CLAIM FOR RELIEF

                                                                                   19          (Nondischargeability for Money, Property or Services to the Extent Obtained by False

                                                                                   20                  Pretenses, Representation, or Actual Fraud under 11 U.S.C. § 523(a)(2))

                                                                                   21            48.     Plaintiff incorporates herein by reference each and every allegation contained in

                                                                                   22     paragraphs 1 to 47 as if fully set forth herein.

                                                                                   23            49.     Debtor’s obligations described above should not be discharged. Debtor obtained

                                                                                   24     material benefit from Quicken Loans by false pretenses, false representations, or actual fraud.

                                                                                   25            50.     Debtor made false representations to Quicken Loans by, among other things,

                                                                                   26     participating in a scheme in which, among other things, SFI submitted numerous loan applications

                                                                                   27     containing false and/or fabricated information, and Quicken Loans, in reliance upon the false and/or

                                                                                   28     fabricated information documents, approved such mortgage loans. The documents submitted to
                                                                                                                                             –7–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT         Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50                Desc
                                                                                                                      Main Document    Page 8 of 34


                                                                                    1     Quicken Loans by the District Court Defendants were fraudulent, altered, untrue, and contained

                                                                                    2     material misrepresentations.

                                                                                    3            51.     Specifically, Debtor was personally involved in the submission to Quicken Loans of

                                                                                    4     loan Applications and other documents for the subject loans. Debtor exercised complete domination

                                                                                    5     of SFI, and used such control to commit a fraud against Quicken Loans when SFI submitted

                                                                                    6     numerous Applications containing false and/or fabricated information to Quicken Loans.

                                                                                    7            52.     Further, Debtor, through his complete control of SFI, submitted the false and/or

                                                                                    8     fabricated documents and information described above with the intention that Quicken Loans would

                                                                                    9     rely upon them.

                                                                                   10            53.     Debtor is obligated to Quicken Loans for the return of monies obtained from Quicken
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     Loans by such false pretenses, false representations, and actual fraud, as well as damages suffered by

                                                                                   12     Quicken Loans resulting from Debtor’s fraudulent conduct, and such obligation is non-dischargeable
REED SMITH LLP




                                                                                   13     pursuant to Section 523(a)(2)(A) of the Bankruptcy Code.

                                                                                   14
                                                                                                                            SECOND CLAIM FOR RELIEF
                                                                                   15
                                                                                                                 (Nondischargeability for Willful and Malicious Injury
                                                                                   16
                                                                                                                         to Property under 11 U.S.C. § 523(a)(6))
                                                                                   17
                                                                                                 54.     Plaintiff incorporates herein by reference each and every allegation contained in
                                                                                   18
                                                                                          paragraphs 1 to 47 as if fully set forth herein.
                                                                                   19
                                                                                                 55.     Debtor intentionally, voluntarily, wrongfully, and without just cause participated in
                                                                                   20
                                                                                          the fraudulent schemes, at issue in the District Court Action.
                                                                                   21
                                                                                                 56.     As a result of said fraudulent scheme, Quicken Loans has suffered monetary damages
                                                                                   22
                                                                                          in the amount of the commissions paid, costs of repurchasing certain mortgage loans, and attorneys’
                                                                                   23
                                                                                          fees incurred in bringing the District Court Action.
                                                                                   24
                                                                                                 57.     The conduct of Debtor was willful insofar as he deliberately and intentionally
                                                                                   25
                                                                                          engaged in a course of wrongful acts that were committed without just cause or excuse.
                                                                                   26
                                                                                                 58.     Debtor’s conduct was malicious insofar as he acted with a subjective motive to inflict
                                                                                   27
                                                                                          the injury and/or believed the injury was substantially certain to occur as a result of his conduct.
                                                                                   28
                                                                                                                                             –8–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
                                                                                        Case 1:20-ap-01119-MT       Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50               Desc
                                                                                                                    Main Document    Page 9 of 34


                                                                                    1            59.    As a result of Debtor’s willful and malicious actions, Quicken Loans has been

                                                                                    2     injured, and has suffered monetary damages.

                                                                                    3            60.    Pursuant to § 523(a)(6) of the Bankruptcy Code, the debt owed by Debtor to Quicken

                                                                                    4     Loans is nondischargeable in the Bankruptcy Case because the debt arises from acts constituting

                                                                                    5     willful and malicious injury to Quicken Loans committed by Debtor.

                                                                                    6
                                                                                                                      RELIEF REQUESTED BY PLAINTIFF
                                                                                    7
                                                                                                 WHEREFORE, Quicken Loans prays for the following relief:
                                                                                    8
                                                                                                 1.     That the Bankruptcy Court determines that the $208,790.00 of debt owed by Debtor
                                                                                    9
                                                                                          to Quicken Loans sought in the District Court Action is nondischargeable under § 523 of the
                                                                                   10
                                                                                          Bankruptcy Code:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                 2.     That such debt be excepted from Debtor’s discharge in the Bankruptcy Case;
                                                                                   12
                                                                                                 3.     That Quicken Loans recovers its costs of suit and attorneys’ fees; and
REED SMITH LLP




                                                                                   13
                                                                                                 4.     Such other and further relief as the Court deems just and proper.
                                                                                   14

                                                                                   15            DATED: December 11, 2020.
                                                                                   16                                                   REED SMITH LLP
                                                                                   17

                                                                                   18                                                   By      /s/ Christopher O. Rivas
                                                                                                                                             Christopher O. Rivas
                                                                                   19                                                        Attorneys for Plaintiff
                                                                                                                                             Quicken Loans, LLC (f/k/a Quicken Loans Inc.)
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                             –9–
                                                                                                       COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 10 of 34



                                 EXHIBIT 1

                                   Contract

                                  (Attached)
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 11 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 12 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 13 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 14 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 15 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 16 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 17 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 18 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 19 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 20 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 21 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 22 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 23 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 24 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 25 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 26 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 27 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 28 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 29 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 30 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 31 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 32 of 34
Case 1:20-ap-01119-MT   Doc 1 Filed 12/11/20 Entered 12/11/20 14:32:50   Desc
                        Main Document    Page 33 of 34
    Case 1:20-ap-01119-MT         Doc 1 Filed EXHIBIT 2
                                                12/11/20   Entered 12/11/20 14:32:50       Desc
                                   Fradulent Loans Submitted byofSFI
                                  Main Document      Page  34     34

                               Loss After
                             Repurchase and
    Client        Loan #          Sale         Rate Premium          Defect Description

Ghattas        XXXXXX3971   N/A                   $11,325.00 Altered/Fabricated bank statement

Morgan         XXXXXX0644   N/A                   $13,147.00 Altered/Fabricated bank statement

Rauff          XXXXXX9781   N/A                   $10,309.70 Altered/Fabricated bank statement

Stepanian      XXXXXX9476   N/A                   $12,613.00 Altered/Fabricated bank statement
Tarshizi       XXXXXX7405   N/A                    $6,152.00 Fabricated college transcript
Samarasinghe   XXXXXX2311   $32,599.30            $10,044.50 Fabricated college transcript

Mudinyanse     XXXXXX5308   $36,244.00             $8,147.50 Altered/Fabricated bank statement
Awad           XXXXXX0049   $46,198.00            $10,230.00 Fabricated college transcript
Lopez          XXXXXX1331   N/A                   $11,779.95 Altered/Fabricated pay stub
                                 $115,041.30      $93,748.65
